Citation Nr: 1710032	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-07 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for PTSD, rated as 50 percent disabling prior to June 28, 2011, and as 70 percent disabling thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in June 2014 at which time a rating of 50 percent was granted for the period prior to June 28, 2011 and a 70 percent rating was granted from that date.  The Board remanded the PTSD increased rating claim and the TDIU claim for additional development to determine whether even higher ratings were warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had been scheduled for a Board Central Office hearing in December 2016.  However, he reports by a January 2017 letter that he was not physically able to travel for that hearing, and hence requested a Board video conference hearing to be conducted at his local RO.  The Veteran's authorized representative filed a February 2017 motion for remand reiterating this request for a Board video conference hearing.  

The Board hereby grants that motion.  38 C.F.R. § 20.700 (2016) (a Board hearing is to be granted upon request); but see 38 C.F.R. § 20.704 (c) (2016) (an additional opportunity for a Board hearing to be granted upon a showing of good cause for failing to appear for a prior hearing).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing in accordance with his request.  A copy of the letter advising the Veteran of the time and place to report should be placed in the claims file.  

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




